Citation Nr: 1132834	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2006 decision that was adjudicated by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

The Board remanded this matter for further development in February 2011.  

As noted in February 2011, the Veteran has submitted correspondences, respectively dated in January 2007 and October 2007, which raise claims seeking (I) entitlement to non-service connection benefits with special monthly pension based on the need for housebound benefits and (II) to reopen a service connection claim for a left knee disorder.  At this time, the claims folder does not reflect any action by the Agency of Original Jurisdiction (AOJ) with respect to these matters.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 statement, the Veteran reported that he sustained several back injuries during service as a paratrooper and that, following his discharge in 1964, he received treatment for back disability at Walter Reed between 1965 and 1974; he attributed the back disability to 41 jumps he made while serving as a paratrooper.  The Veteran added that he sustained a post-service back injury in 1977.

Pursuant to the February 2011 Board remand instructions, the Veteran was afforded a March 2011 VA examination.  Although the VA examiner provided the requested opinion, this opinion does not reflect adequate consideration of the Veteran's competent account of symptomatology, to include onset and continuity.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The examination opinion appears to rely largely, if not entirely, on the absence of medical records and current examination findings to support the provided opinion.  While these are factors to be considered, an examiner must also consider and adequately address a Veteran's competent account of in-service injury/symptomatology and continuous post-service symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the service treatment records to provide a negative opinion); see also Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of medical records alone does not establish that a disability did not occur, as all evidence of record, to include "the availability of medical records," must be considered).  As the March 2011 examination report does not reflect adequate consideration of pertinent evidence, other than medical records and current examination findings, the Board is without discretion and must remand the Veteran's claims again for a supplemental medical opinion.  

Although the evidence of record documents VA's attempts to obtain the Veteran's relevant post-service treatment record, in light of his July 2011 statement, additional efforts are necessary.  In October 2005, the RO requested the Veteran's relevant post-service treatment records from the National Naval Medical Center and, in November 2005, received a negative response; however, the Veteran's July 2011 statement indicates that he received relevant post-service treatment at Walter Reed Army Medical Center, from approximately 1965 to 1974.  Based on the Veteran's clarification of the location of his relevant post-service treatment, VA must make attempts to obtain the identified records from the proper medical facility.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Thus, the Board has no discretion and must remand the claim.

Finally, in August 1992 statements, the Veteran reported obtaining private back treatment at Greater Southeast Community Hospital, in March 1977, and from private physician A. Vincent, M.D., in September 1985; however, the record does not reflect sufficient attempts to obtain these records.  The record also suggests the Veteran receives regular VA medical treatment for his back condition, but pertinent records of his care, dated since March 2011, are not of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service back symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the Veteran and undertake all appropriate efforts to attempt to obtain back related treatment and/or hospitalization records from (I) Greater Southeast Community Hospital, Washington DC, dated since March 1977; and (II) private physician A. Vincent, M.D., dated since September 1985.  All development efforts should be associated with the claims file.   

3.  The RO should contact Walter Reed Army Medical Center and request the Veteran's back related treatment and/or hospitalization records, dated from 1965 to 1974.  If records of this era are maintained at another facility, a request should be made upon the appropriate facility/repository.  Any negative response should be in writing, associated with the claims folder.  Additionally, the Veteran should be provided notification of any negative response and such communication should be associated with the claims folder.  

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's back condition, dated since March 2011.  Any negative response should be in writing, and associated with the claims folder.

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO should send the Veteran's claims folder to the examiner who conducted the March 2011 examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

The examiner must acknowledge and discuss the Veteran's competent account of having a continuity of back problems since service, to include his report of seeking treatment at Walter Reed Army Hospital immediately following his discharge.  The examiner must also acknowledge and discuss the Veteran's history of trauma sustained while on active duty due to in-service parachute jumps.  Thereafter, in light of the Veteran's competent report of having back problems since service, regardless of whether any contemporaneous medical records from Walter Reed Army Hospital are ultimately associated with claims folder, state whether it is at least as likely as not that the Veteran has a back disability that is related to or had its onset in-service, or alternatively was caused or aggravated by his service-connected right knee disability.  A complete rationale for all opinions reached should be set forth in a legible report.

6.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

